DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-01-2021 has been entered.
Status of the claims
	Claims 1-2,4-23 and 30-31 are currently pending in the application, with claims 12 and 17 currently withdrawn as directed to non-elected invention and species. Therefore, the claims 1-2,4-11,13-16 and 18-23, 30-31 are examined on the merits below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 18-23, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finotto et al (Gut 2004;53:392–400) as evidenced by Shaikh et al (J Immunol 2001; 167:6330-6337). The instant claim 1 is drawn to an immunoresponsive cell which comprises an antigen recognizing receptor which binds to antigen and an exogenous derived IL-18 polypeptide or fragment thereof which is secretable and constitutively expressed. The disclosure of Finotto describes creation of an exogenous recombinant IL-18 construct which comprises a mature IL-18 sequence (p392, paragraph 2) which is constitutively expressed through the utilization of the CD2 promoter sequence, a promoter that leads to constitutive expression of genes located downstream of the sequence in T cells (Shaikh 6331, paragraph 2). The recombinant transgene was introduced exogenously into Jurkat T cell line as well as transgenic mice which expressed the IL-18 transgene in T cells. Therefore, with respect to claim 1 the exogenously introduced secreted IL-18 was comprised in an immunoresponsive cell (T cell) which expresses a TCR as “an antigen recognizing receptor”.  In regards to the claim 2 the TCR may recognize tumor antigens or pathogen antigens as processed and presented in the MHC class I or MHC class II molecules. With regards to claims 5-6 and 7 these claims are product by process claims, with the final product made obvious by the disclosure of Finotto. though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior  by a different process (see MPEP 2213). In regards to claim 9 the immunoresponsive cell is a T cell. With respect to claim 8 the transgenic construct of Finotto was originally expressed from an adenoviral vector (p393, Materials and Methods). In regards to the claim 10, in the IL-18 transgenic mice of Finotto the T cell modified would be considered to be “autologous”.  In regards to the claim 18 and 19 and 20-23 the transgenic mice of the invention which comprise IL-18 secreting T cells have increased serum concentrations of the anti-tumor cytokine TNF-alpha (Finotto, figure 2C), which would affect endogenous immune cells as such. This effect and the remainder instantly claimed in 18-23 are an inherent characteristic of the effects of the IL-18 cytokine on resident immune cells whether acting through a paracrine or autocrine mechanism. In regards to claim 30, and 31 the Jurkat T cells of Finotto are comprised in cell culture media in tissue culture vessels for culture protocols and transfection (Finotto, materials and methods).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2,4-11,13, 14, 15, 16 and 18-23, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WO2015112626A1) and further in view of Carroll et al (US20120064033) and Yoshimura et al (Cancer Gene Therapy Vol8, No1, 2001: pp 9-16). Independent claim 1 is drawn to an immunoresponsive cell which comprises an antigen recognizing receptor which binds to antigen and an exogenous derived IL-18 polypeptide or fragment thereof which is secretable and constitutively expressed. The disclosure of Zhao et al describes a T cell (“immunoresponsive cell”) which has been engineered to express a chimeric antigen receptor directed to a variety of cancer antigen expressed by tumor cells as well as an additional “enhancer of T cell priming” ETP molecules (Zhao 005). The disclosure describes that the ETP may be a soluble cytokine, and may be the IL-18 cytokine (0025, 0026).  With respect to constitutive expression of the exogenously introduced cytokine IL-18 the disclosure of Zhao describes that any number of methods may be utilized to introduce the exogenous chimeric antigen receptor and the exogenous IL-18 among which are DNA constructs encoding the CAR and or the ETP (00257). As described in the disclosure of Zhao, a suitable vector utilized for the delivery of the ETP and CAR of the invention would conventionally comprise a promoter sequence (00262). Exemplary promoters presented are described as CMV-IE gene, EF-1alpha and PGK promoters, all of which are well known and recognized in the art to be “constitutive” promoters which are expressed in a wide variety of cell types and physiological systems .
Response to Arguments 35 U.S. C § 103
In initial arguments to the previous Final Rejection of record, applicant argues that amendments to the instant claim 1 to require that the IL-18 molecule in the modified immune cell is constitutively expressed is not supported or made obvious by the references previously cited including that of Zhao which is described as “silent” with respect to the mode of expression of the ETP and/or CAR of the invention. Applicant describe that as the reference of Chmielewski teaches away from the use of “constitutive” expression of IL-18 in favor of a modified immune cell which comprises a CAR molecule as well concerns the expression of IL-12 as an inducible construct and similarly IL-18. As described above, the disclosure of Zhao in fact is not silent regarding the expression of the exogenous IL-18 in engineered T cells of the disclosed invention. As described in the updated rejection presented above, Zhao discloses that 
As a corollary to the above argument, applicant additionally argues that the results that were achieved in the current application are surprising and unexpected with respect to the constitutively expressed administration of immune cells which comprise a CAR and secreted IL-18 in regards to a variety of parameters such as in-vivo anti-tumor activity, in absence of prior preconditioning, enhanced persistence of CAR T cells and enhanced recruitment and anti-tumor activity of endogenous T cells when compared to non- IL-18 expressing CAR-T cells. Applicant is directed to a modified rejection as presented above which, without acknowledging the veracity of the presented arguments with respect to the applicant’s interpretation of the disclosure of Chmielewski, presents the disclosure of Carroll which describes some of the expected beneficial results of externally augmented IL-18 in cancer models. Among these expected beneficial effects of IL-18 available in the extracellular space in a subject are an enhanced engraftment of tumor specific CD8+ cytotoxic cells through a mechanism which reduces the amount T regulatory “suppressor” cells in the subject (0076). Additionally, the evidence relied upon should 
Additional support for the use of IL-18 and its expected beneficial effects when included as an immune response modifier in CAR-T cells is the reference of Carrol et al (PLoSOne, September 2008 | Volume 3 | Issue 9 | e3289 p1-10). Carrol et al describe that the IL-18 may be useful as an adjuvant to augment adoptive immunotherapy, of which CAR-T cell therapy is a species (abstract). The IL-18 is presented as a less toxic alternative to IL-12 (which 
In further support the reference of Zhao for example, describes that the enhancer of T cell priming (ETP) of which IL-18 is included are responsible for increased anti-tumor activity and induce prolonged (or permanent) anti-tumor activity (0005). Therefore, it is concluded in summary that in fact the claimed unexpected results are expected beneficial results of the inclusion of a secretable cytokine such as IL-18 in conjunction with a CAR in the local tumor microenvironment as the natural latent features which are previously described of the IL-18 molecule itself.
Conclusion
Summary: No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644